reported below: 305 Mich App 438. On order of the Court, leave to appeal having been granted, and the briefs and oral arguments of the parties having been considered by the Court, we reverse the May 27,2014judgment of the Court of Appeals for the reason that it is unclear when the trial court issued its initial dispositional order, which is the first order appealable by right. See MCR 3.993(A). Under the circumstances of this case, in which the court purported to issue dispositional orders without first adjudicating the respondent-mother, the respondent-mother’s appeal should not be regarded as an impermissible collateral attack on jurisdiction. See In re Hatcher, 443 Mich 426, 444 (1993). As to the merits of the respondent-mother’s challenge, we conclude that the trial court violated MCR 3.971(C)(1) by failing to satisfy itself that the respondent-mother’s plea was knowingly, understandingly, and voluntarily made, and violated MCR 3.971(C)(2) by failing to establish support for a finding that one or more of the statutory grounds alleged in the petition were true. Therefore, the manner in which the trial court assumed jurisdiction violated the respondent-mother’s due process rights. See In re Sanders, 495 Mich 394, 415 (2014). Accordingly, we set aside the respondent-mother’s plea and the subsequent adjudication and termination, and *912remand this ease to the Sanilac Circuit Court, Family Division for further proceedings not inconsistent with this order. We do not retain jurisdiction.